                    Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 1 of 12




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
      -------------------------------------------------------------   x
      MOHAMMED EL AALAOUI,                                            :
                                                                      :
                                 Plaintiff,                           :   No. 19-00773-ALC
      v.                                                              :   DECLARATION          OF
                                                                      :   ATTORNEY    MOHAMMED
      LUCKY STAR GOURMET DELI INC.; 305                               :   GANGAT, ESQ. IN SUPPORT
      GROCERY DELI CORP.; OMAR ALLHABI;                               :   OF MOTION FOR DEFAULT
      HAMDI ALLHABI; AHMED ALZABIDI,                                  :   JUDGMENT
                                                                      :
                                 Defendants.                          :
      -------------------------------------------------------------   x

      I, MOHAMMED GANGAT, pursuant to 28 USC 1746, hereby declare under penalty of perjury:

1.         I am counsel to plaintiff Mohammed El Aalaoui (“Plaintiff”) in the above-referenced matter. I

           submit this declaration in support of Plaintiff’s Motion for Default Judgement against defendants

           Lucky Star Gourmet Deli Inc.; 305 Grocery Deli Corp., Omar Allhabi and Hamdi Allhabi;

           pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure, Local Civil Rule 55.2(b), and

           the individual rules and practices of assigned district judge Hon. Andrew L. Carter.

2.         I have personal knowledge of the facts set forth in this declaration.

3.         This is an action for pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§ 201, et

           seq. (“FLSA”), and New York Labor Law (“NYLL”), to recover from the Defendants: (1) unpaid

           overtime compensation, plus liquidated damages on that amount, prejudgment and post-judgment

           interest, and attorneys’ fees and costs; and statutory penalties arising out of the employer’s failure

           to provide required wage notices in statements in accordance with the New York Wage Theft

           Prevention Act.

     BASIS FOR DEFAULT

4.         Plaintiff commenced this action with the filing of a complaint on January 25, 2019. [ECF #1] A

           true and correct copy of the complaint is attached as Exhibit A.
              Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 2 of 12



5.   The Clerk of Court issued a summons for each Defendant on January 28, 2019. [ECF #8-12]

     True and accurate copies of the summonses are attached hereto at Exhibit B.

6.   Service was commenced against corporate Defendant Lucky Star Gourmet Deli Inc. (“Lucky

     Star”) in accordance with F.R.C.P. 4(h)(1)(A), and F.R.C.P. 4(e)(1), which provides that a

     corporate defendant may be served pursuant to state procedure. Here, service on Defendant Lucky

     Star Gourmet Deli Inc. was commenced in accordance with C.P.L.R. § 311 and Business

     Corporations Law § 306 in that a copy of the Summons and Complaint was delivered to the

     Secretary of State at the office of the Department of State in the city of Albany on February 20,

     2019, together with duplicate copies of such process and together with the statutory fee. [ECF

     #13] A true and correct copy of the Affidavit of Service is attached as Exhibit C.

7.   Lucky Star’s deadline to answer or otherwise respond to the Complaint was March 13, 2019.

     Lucky Star has not appeared in this action as of this filing, which is January 30, 2020.

8.   Service was commenced against corporate Defendant 305 Grocery Deli Corp. (“305 Deli”) in

     accordance with F.R.C.P. 4(h)(1)(A), and F.R.C.P. 4(e)(1), which provides that a corporate

     defendant may be served pursuant to state procedure. Here, service on Defendant 305 Grocery

     Deli Corp. was commenced in accordance with C.P.L.R. § 311 and Business Corporations Law §

     306 in that a copy of the Summons and Complaint was delivered to the Secretary of State at the

     office of the Department of State in the city of Albany, together with duplicate copies of such

     process and together with the statutory fee. [ECF #14] A true and correct copy of the Affidavit

     of Service is attached as Exhibit D. Service was accepted by Secretary of State on February 20,

     2019. 305 Grocery Deli Corp.’s deadline to answer or otherwise respond was March 13, 2019.

     305 Grocery Deli Corp. has not appeared in this action as of this filing.

9.   Service was commenced against Defendant Omar Allhabi in accordance with F.R.C.P. 4(e)(1)
               Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 3 of 12



      and with C.P.L.R. § 308(2) in that an individual certified to serve process in the State of New

      York, attempted to serve the summons to Defendant Omar Allhabi’s within the state of New York,

      and failing to do so, delivered a copy of the Summons and Complaint to a person of suitable age

      and discretion at this defendant’s actual place of business and followed that up by mailing a copy

      of the same using first class US Mail to that address, with said mailing being in an envelope

      bearing the legend “Personal and Confidential,” and not indicating on the outside thereof that the

      communication was from an attorney or concerns an alleged debt. [ECF #15] A true and correct

      copy of the Affidavit of Service is attached as Exhibit E. This service was completed on February

      15, 2019. Omar Allhabi’s deadline to answer or otherwise respond was March 8, 2019. Omar

      Allhabi has not appeared in this action as of this filing.

10.   Service was commenced against Defendant Hamdi Allhabi in accordance with F.R.C.P. 4(e)(1)

      and with C.P.L.R. § 308(2) in that an individual certified to serve process in the State of New

      York, attempted to serve the summons to Defendant Hamdi Allhabi’s within the state of New

      York, and failing to do so, delivered a copy of the Summons and Complaint to a person of suitable

      age and discretion at this defendant’s actual place of business and followed that up by mailing a

      copy of the same using first class US Mail to that address, with said mailing being in an envelope

      bearing the legend “Personal and Confidential,” and not indicating on the outside thereof that the

      communication was from an attorney or concerns an alleged debt. [ECF #16] A true and correct

      copy of the Affidavit of Service is attached as Exhibit F. This service was completed on February

      15, 2019. Hamdi Allhabi’s deadline to answer or otherwise response was March 8, 2019. Hamdi

      Allhabi has not appeared in this action as of this filing.

11.   Plaintiff obtained a certificate of default from the Clerk of Court against Defendants. [ECF #23.]

      A true and accurate copy of this Clerk’s Certificate of Default is attached hereto as Exhibit I.
                 Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 4 of 12



      PLAINTIFF IS ENTITLED TO ENTRY OF DEFAULT JUDGMENT

12.     Dispositions of motions for default judgment are left to the sound discretion of the district court.

        Shah v New York State Department of Civil Service, 168 F. 3d 610, 615 (2d Cir. 1999). In civil

        cases, where a party fails to respond, after notice, the court is ordinarily justified in entering a

        judgment against the defaulting party. Fed. R. Civ. P. 55(b)(2); see also Bermudez v. Reid, 733 F.

        2d 18, 21 (2d Cir. 1984).

      DEFAULT APPLICABLE TO FEWER THAN ALL DEFENDANTS

13.     Plaintiff seeks default judgment against only four of the five named defendants. Plaintiff is not

        seeking a default judgment against defendant Ahmed Alzabidi. Plaintiff has filed a notice of

        voluntary withdrawal against this defendant because Plaintiff has been unable to serve him and

        does not seek to prosecute this action against him.         In the circumstances the court may

        appropriately enter a default judgment on the issue of damages against the remaining defendants.

       FACTUAL BASIS FOR DAMAGES

14.     This is an action seeking to recover unpaid wages under the Fair Labor Standards Act (“FLSA”)

        and New York Labor Law (“NYLL”); and to recover statutory penalties for violations of New

        York State’s Wage Theft Prevention Act (“NYWTPA”).

15.     This Court has subject matter jurisdiction over the FLSA claim because the claim arises under a

        federal statute, and therefore there is original federal question jurisdiction over this controversy

        pursuant to 29 U.S.C. § 216 (b), 28 U.S.C. §§ 1331, 1337 and 1343. This Court can and should

        exercise supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s state law claims

        because those claims and Plaintiff’s FLSA claim arise from a common nucleus of operative fact.

16.     This Court has personal jurisdiction over each of the Defendants because: (i) Defendant Lucky

        Star Gourmet Deli Inc. is domestic business corporation organized and existing under the laws of
                 Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 5 of 12



      the New York, Ex. A, Compl. ¶16; Ex. G (Department of State Records); (ii) Defendant 305

      Grocery Deli Corp. is a domestic business corporation organized and existing under the laws of

      the New York, Ex. A., Compl. ¶23, Ex. H (Department of State Records); and (iii) defendants

      Omar Allhabi and Hamdi Allhabi each owned and operated the New York deli business where

      Plaintiff worked and which is at issue in this action. Ex. A, Compl. ¶26-29.

17.   Defendants employed Plaintiff as a deli worker at their two delis, located at 856 East 180th Street

      and the other located at 305 East 181st Street, Bronx, NY. Compl. ¶30; Affidavit of Plaintiff

      Mohammed El Aalaoui, dated January 31, 2020 (“Pl. Aff.”) ¶4.

18.   Plaintiff worked for Defendants from approximately May 22, 2016 to approximately August 19,

      2018. Pl. Aff. ¶3; see Compl. ¶30.

19.   Plaintiff worked 7 days per week, 12 hours each day. Compl. ¶31; Pl. Aff. ¶5.

20.   Plaintiff was a paid a weekly rate of $600 per week. Id.

21.   Plaintiff’s duties were to prepare deli foods for customers and process customer transactions. Pl.

      Aff. ¶7.

22.   At all times relevant to Plaintiff’s employment with the Defendants, the Individual Defendants

      controlled, supervised and directed Plaintiff with respect to the work he performed as employees

      of the deli business, and the Individual Defendants had the power to hire, fire, and set the wages

      and hours of Plaintiff. Compl. ¶26-29; Pl. Aff. ¶6.

23.   Defendants intentionally failed to provide Plaintiff with any documentation of his wages as

      required by the NYLL. Compl. ¶71-72; see Pl. Aff. ¶9.

24.   Defendants intentionally failed, in making each payment of wages, to provide a written statement

      stating the dates of work the wages covered, the name of the employer, address of the employer,

      rate of pay and the basis for it, gross wages, deductions, allowances claimed as part of the minimum
                 Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 6 of 12



        wage, net wages, overtime rate of pay, and the number of overtime hours. Compl. ¶73-74; see Pl.

        Aff. ¶10.


      PLAINTIFF IS ENTITLED TO DAMAGES

      WITHOUT THE NEED FOR AN INQUEST HEARING

25.     Where defendants have defaulted, plaintiffs need only demonstrate the extent of their damages,

        and need not "introduce any evidence whatever in support of the allegations of [their] complaint."

        Boyke v. Superior Credit Corp., No. 01 Civ. 0290, at *4, 2006 U.S. Dist. LEXIS 93928 (N.D.N.Y.

        Dec. 28, 2006). "At most, all that defendant can do is question the extent of the damages suffered

        by plaintiff." Id. at *4-5.

26.     A court need not hold a hearing on damages.          The Court "may, but need not, make the

        determination [of damages] through a hearing. Rather, ... the court may rely on detailed affidavits

        or documentary evidence to evaluate the proposed sum." Fustok v. Conticommodity Servs., Inc.,

        873 F.2d 38, 40 (2d Cir. 1989).

27.     "[W]here the employer has defaulted, the courts have held that the plaintiff[s]' recollection and

        estimates of hours worked are presumed to be correct." Pavia v. Around the Clock Grocery, Inc.,

        No. 03 Civ. 6465, 2005 U.S. Dist. LEXIS 43229, at* 18 (E.D.N.Y. Nov. 15, 2005) (quoting Zeng

        Liu v. Jen Chu Fashion Corp., No. 00 Civ. 4221, 2004 U.S. Dist. LEXIS 35, at* 8-9 (S.D.N.Y.

        Jan. 7, 2004)).

28.     Here, because Defendants have defaulted, Plaintiff’s representations in his Complaint concerning

        hours worked and wages owed are taken as correct. Therefore, Plaintiff is entitled to damages in

        accordance with those representations, and in the amounts set forth in this Affidavit. Because the

        Plaintiff substantiates his damages with this attorney affidavit, the allegations in the complaint,

        and his own sworn affidavit, a separate inquest is superfluous. Fermin v. Las Delicias Peruanas
                Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 7 of 12



       Rest.,Inc., 93 F. Supp. 3d 19, 29 (E.D.N.Y. 2015). Thus, the Court can and should determine

       damages without an evidentiary hearing.

      DAMAGES AND BASIS FOR EACH ELEMENT OF DAMAGES

29.    Defendants failed to pay Plaintiff required wages. Specifically, Defendants failed to pay Plaintiff

       one and one-half times the greater of: the minimum wage or his regular rate of pay, for each hour

       of work over 40 hours per week. This is a violation of 29 U.S.C. § 207.

30.    Here, the regular rate applies. To calculate "the regular hourly rate of pay, on which time and a

       half must be paid," the workweek-equivalent salary is divided "by the number of hours which the

       salary is intended to compensate." 29 C.F.R. § 778.113(a). "There is a rebuttable presumption that

       a weekly salary covers 40 hours; the employer can rebut the presumption by showing an employer-

       employee agreement that the salary cover a different number of hours." See Giles v. City of New

       York, 41 F. Supp. 2d 308, 317 (S.D.N.Y. 1999). Here the presumption is not rebutted. Further,

       Plaintiff states in his affidavit that he “never had any written or oral agreement with any of the

       Defendants concerning whether my $600 weekly wages were intended to compensate for overtime

       hours.” Pl. Aff. ¶11.

31.    Plaintiff was paid $600 per week for each workweek and worked 72 hours per week, working a

       regular schedule of six days of work, 12 hours per day, and continuously from approximately May

       22, 2016 to approximately August 19, 2018. See infra p. 5, ¶16-18.

32.    Plaintiff’s regular rate of pay is the weekly pay divided by the 40 hours, i.e., $600 divided by 40 =

       $15 per hour. This makes the overtime rate $22.50 per hour.

33.    Plaintiff unpaid overtime is a straight forward calculation of the number of week worked,

       multiplied by overtime hours per week multiplied by the overtime rate. The number of weeks

       worked is 117 and the overtime hours each week is 32. See infra p. 5, ¶16-18. The calculation is
               Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 8 of 12



      as follows: 117 weeks x 32 hours x $22.50 per hour = $84,240.

34.   Defendants violations of the FLSA’s overtime provisions mean they also violated the NYLL’s

      overtime provision and the calculation for these damages is the same. Plaintiff thus seeks an award

      of $84,240 for unpaid overtime wages. In addition, Plaintiff seeks liquidated damages in an

      equivalent amount, plus prejudgment interest and post judgment interest and attorneys’ fees and

      costs.

35.   Liquidated Damages Both the FLSA and the NYLL provide for liquidated damages in addition to

      actual damages. Under the FLSA, an employer who violates the minimum wage and overtime

      requirements are liable for the unpaid wages “and an additional equal amount as liquidated

      damages,” i.e., 100 %. 29 U.S.C. § 216(b). Unless the employer shows that the failure to pay lawful

      wages “was in good faith and that he had reasonable grounds for believing that his act or omission

      was not in violation,” liquidated damages are to be awarded. 29 U.S.C. § 260; See Reich v.

      Southern New England Telecommunications Corp., 121 F.3d 58, 71 (2d Cir. 1997). Since “[t]he

      [employer’s] burden is a difficult one to meet,” awarding liquidated damages is “the norm, single

      damages the exception.” Reich, quoting Brock v. Wiamowsky, 833 F.2d 11, 19 (2d Cir. 1997)

      (internal quotations omitted). Under the NYLL, the employer owes liquidated damages

      constituting an additional 100 percent of the total wages “unless the employer proves a good faith

      basis for believing that its underpayment of wages was in compliance with the law.” NYLL §

      198(1–a); NYLL § 663.

36.   Here, Plaintiff has alleged that the employer willfully violated the overtime law and therefore

      liquidated damages are due. Ex. A, Compl. ¶48-51.

37.   Defendants were and continue to be an employer engaged in interstate commerce and/or the

      production of goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and
                Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 9 of 12



      207(a). Ex. A., Compl. ¶22. Further, Plaintiff is a covered individual within the meaning of the

      FLSA, 29 U.S.C. §§ 206(a) and 207(a). Id.

38.   Prejudgment Interest. Prejudgment interest accrues at 9% per annum on a simple interest basis.

      CPLR § 5004. Section 5001 of the New York Civil Practice Law and Rules ("CPLR") provides

      that "[w]here such damages were incurred at various times, [prejudgment] interest shall be

      computed upon each item from the date it was incurred or upon all of the damages from a single

      reasonable intermediate date." CPLR § 5001 (b).

39.   Where defendants are in “default, it is appropriate to calculate prejudgment interest based on

      assumptions and methodologies that are favorable to plaintiffs.” See Zeng Liu, et al. v. Jen Chu

      Fashion Corp. et al, 2004 U.S. Dist. LEXIS, at *16-17. Prejudgment interest is available for unpaid

      minimum wages and overtime claims under the New York Labor Law. See Chan v. Sung Yue

      Tung Corp., No. 03 Civ. 6048, 2007 U.S. Dist. LEXIS 33883, at * 26-28 (S.D.N.Y. May 8, 2007);

      Zeng Liu, supra, 2004 U.S. Dist. LEXIS, at *16-17. It is available even where the plaintiff is

      awarded liquidated damages under the Labor Law. Id.

40.   Prejudgment interest is equally available for unpaid wage claims under the FLSA. See Perera v.

      Food Jungle, Inc., No. 05 Civ. 4347, 2006 U.S. Dist. LEXIS 73409, at *29-30 (E.D.N.Y. Aug. 7,

      2006). However, prejudgment interest generally is only awarded under the FLSA in the absence

      of an award of liquidated damages under the FLSA. Chan, supra, 2007 U.S. Dist. LEXIS 33883,

      at *26.

41.   Here, Plaintiff incurred unpaid overtime compensation at different times - i.e., each week in which

      Plaintiff should have received his unpaid wages . In such a situation, it is reasonable to calculate

      prejudgment interest from the "midpoint of the accrual of damages." Zeng Liu, supra, 2004 U.S.

      Dist. LEXIS, at *16-17; Food Jungle, supra, 2006 U.S. Dist. LEXIS 73409, at* 29-30.
                Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 10 of 12



42.   A "reasonable intermediate date" from which to calculate prejudgment interest on Plaintiffs' unpaid

      wages damages is "halfway between when [plaintiffs] began and ceased working for the

      defendants." Food Jungle, 2006 U.S. Dist. LEXIS 73409, at* 29-30.; CPLR § 5001 (b). The

      halfway point in Plaintiff’s period of employment is approximately July 5, 2017. Accordingly,

      prejudgment interest on Plaintiffs’ unpaid wages and overtime compensation under the NYLL

      should be calculated at 9% per annum from this midpoint date through the date of judgment in this

      matter.

43.   Attorney’s Fees and Expenses. The FLSA and NYLL both permit successful claimants to obtain

      reimbursement of their attorneys' fees and costs. 29 U.S.C. § 216(b); NYLL § 663(1).

44.   Plaintiff requests $4,095 in attorneys’ fees. These fees - based on an hourly rate of $350 per hour

      and 11.7 hours of attorney time - are reasonable, in accord with the prevailing rates in this

      community, and necessary to the prosecution of this action. See Gutman v. Klein, No. 03 Civ.

      1570, 2009 U .S. Dist. LEXIS 123057, at *8 (E.D.N.Y. Oct. 13, 2009) (approving hourly rates of

      $300 and $400 for partners); Lochren v. County of Suffolk, No. 01 Civ. 03925, 2010 U.S. Dist.

      LEXIS 28288, at *7 (E.D.N.Y. March 23 , 2010) (awarding attorney with fifteen years of

      experience an hourly rate of $400); Pinzon v . Paul Lent .Mechanical Systems, Inc ., No. 11 Civ.

      3384, 2012 U.S. Dist. LEXIS 134122, at *16-17 (E.D.N.Y. Aug. 21, 2012) (awarding partner an

      hourly rate of $400); EBY Solutions, Inc . v. Schwartz, No. 11 Civ. 0947, 2011 U.S. Dist. LEXIS

      151585, at *18-19 (E.D.N.Y. Nov. 17, 2011) (approving hourly rate of $400 for partners); GMG

      Transwest Corp. v. PDK Labs, Inc., No. 07 Civ. 2548, 2010 U.S. Dist. LEXIS 108581 at *3

      (E.D.N.Y. Oct. 12, 2010) (prevailing hourly rates for partners in Eastern District is between $350

      and $450; awarding two partners hourly rates of $400 and $450, respectively).

45.   As the attorney in charge of prosecuting this action, I attach hereto a timesheet reflecting my work
               Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 11 of 12



      in this matter, see Exhibit J. I further note that I am a 2009 graduate of Georgetown Law School

      and have been practicing in New York since 2012.

46.   Plaintiffs seeks an award of costs of $620, which consists of a $400 filing fee and $220 in process

      server fees. These are "reasonable out of pocket expenses ... which are normally charged to fee-

      paying clients," which warrant reimbursement. Boyke, supra, 2006 U.S. Dist. LEXIS 93928, at*

      32-33.

47.   Defendants are Liable for Their Failure to Provide Plaintiffs with the Statutorily-Required Wage

      Statements and Wage Notices. Pursuant to NYLL § 195(3), since April 9, 2011, employers have

      been required to furnish employees with wage statements containing accurate, specifically

      enumerated criteria on each occasion when the employer pays wages to the employee. See NYLL

      § 195(3).

48.   Pursuant to NYLL § 195(1)(a), also since April 9, 2011, employers have been required to provide

      employees with wage notices at the time of hire containing certain statutorily-required information.

      NYLL § 195(l)(a) (in effect prior to February 27, 2015).

49.   Failure to issue proper wage statements and wage notices constitutes a violation of these section

      for which employers are liable for statutory penalties. See NYLL § 198(1-b), (1-d).

50.   Here, Plaintiff has adequately alleged that, throughout his employment, Defendants failed to

      provide him with proper wages notices and wage statements as required by the NYLL. Ex. A,

      Compl., ¶ 70-76. As such, Plaintiff is entitled to receive statutory damages for Defendants’ above-

      mentioned violations. NYLL § 198(1-b), (1-d).

51.   Because Plaintiff never received the required wage notice and wage statements, Plaintiff’s length of

      employment qualifies him to receive the statutory maximum of $10,000.00 in damages. In other

      words, the statutory maximum is due in this case because Plaintiff worked in excess of 100 days
          Case 1:19-cv-00773-LJL Document 27 Filed 01/31/20 Page 12 of 12



  beyond the first ten days of employment for the purpose of notice of pay rate upon hire requirement,

  and Plaintiff worked over 20 days beyond when his first wage statement was due for the purpose of

  the wage statement requirement.

  CONCLUSION

             For the reasons stated above, Plaintiffs respectfully move the Court to:

     a.      Enter a default judgment against Defendants pursuant to Rule 55(b);

     b.      Award Plaintiff Mohammed El Aalaoui Judgment in the amount of $84,240 in unpaid

overtime wages, $84,240.00 in liquidated damages, $10,000 in NYLL notice of pay and wage statement

violations, prejudgment interest at the statutory rate starting from July 5, 2017, postjudgment interest,

attorneys fees in the amount of $4,095, and reimbursement of expenses in the amount of $620; and

     c.      Award Plaintiff such other and further relief as the Court deems just and proper.

     Dated: January 30, 2020
     New York, NY
                                                   /s/ Mohammed Gangat
                                                   MOHAMMED GANGAT, ESQ.
                                                   675 Third Avenue, Suite 1810, New York, NY
                                                   (718) 669-0714

                                                   Counsel for Plaintiff
